DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the substrate of claim 1, in particular the limitations of an n-channel metal-oxide semiconductor (NMOS) transistor; and a p-channel metal-oxide semiconductor (PMOS) transistor coupled in parallel to the NMOS transistor. The prior art does not disclose or suggest the substrate of claim 5, in particular the limitations of the second reflective film is provided in the same layer as that of a source and the drain of the pixel transistor.
The closely related prior art, Ochiai et al. (US 20080007679) discloses (Figs. 1-21) a substrate comprising: a base material (SUB1) having an insulating property (section 0106); a pixel electrode (PIX) provided on one surface side of the base material; a pixel transistor (combination of Poly-Si, 13, G, 14, and DD) provided between the base material and the pixel electrode; a first reflective film (RAL, RAL2) provided between the pixel transistor and the pixel electrode; and a common electrode (CT) provided between the pixel transistor and the first reflective film, wherein the first reflective film (RAL, RAL2) has a first through-hole, the common electrode (CT) has a second through-hole, and a drain (DD) of the pixel transistor is coupled to the pixel electrode (PIX) through the first through-hole and the second through-hole. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871